DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Haldenby, et al. [US 20170046698].
As per claim 1:	Haldenby, et al. teach a system, comprising: 
one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors[Haldenby: 0023-0024], the one or more processors configured to execute the computer-readable instructions to cause the one or more processors to: 
parse at least one portion of a version of a data file based at least on one or more parsing parameters, the at least one portion associated with a transaction; [Haldenby: 0084, 0087; parse data specifying prior transaction] 
generate a hash value for the at least one portion associated with the transaction from a hash function applied to the at least one portion; [Haldenby: 0025; copy of an encrypted and/or hashed ownership/rules portion of the transaction block and/or a copy of an encrypted and/or hashed master data block. Another example 0052, 0058]
generate a digital signature associated with the transaction using the hash value and key; [Haldenby: 0059]
insert one or more blocks onto a blockchain distributed ledger recording the transaction; [Haldenby: 0052; generate a new block of the hybrid blockchain ledger that includes the received information, either alone or in combination with information identifying additional distributions, transactions, or other actions associated with one or more tracked assets (e.g., as a multiple -transaction block). See also 0084]
receive an updated version of the data file comprising the at least one portion of the data file associated with a new transaction; [Haldenby: 0052; generate one or more hashes representative of the new block, which may be appended to a prior version of the hybrid private-public ledger along with the newly generated block. Thus, the “updated version of the data file” can be given the broadest reasonable interpretation (BRI) as the newly generated block with the generated hash. See also 0060, 0085]
insert one or more additional blocks onto the blockchain distributed ledger recording the new transaction; and [Haldenby: 0134; may competitively process the packaged data to generate the one or more new ledger blocks, which may be appended to a latest, longest version of the hybrid blockchain ledger to record and verify the transaction between users. See also 0154]
indicate a difference between the version and the updated version of the data file, based at least on the transaction recorded in the one or more blocks and the new transaction recorded in the one or more additional blocks. [Haldenby: 0125; to identify potential non-conforming transactions prior to execution, and to perform operations that block and/or flag the non-conforming transaction]
Claim 2:  Haldenby: 0052; discussing the system of claim 1, the one or more processors further configured to: generate an additional hash value for the at least one portion of the updated version of the data file associated with the new transaction from the hash function applied to the at least one portion; and generate an additional signature associated with the new transaction using the additional hash value and the key. [Haldenby: 0059-0060]
Claim 3:  Haldenby: 0125; discussing the system of claim 2, the one or more processors further configured to: determine the difference between the version and the updated version of the data file based at least on the hash value and the additional hash value.
Claim 4:  Haldenby: 0070-0071; discussing the system of claim 1, wherein the at least one portion comprises a first portion and a second portion, the first portion is associated with a first hash value and the second portion is associated with a second hash value.
Claim 5:  Haldenby: 0035; discussing the system of claim 1, wherein the key comprises a private key associated with an identity of an author of the at least one portion of the version of the data file.
Claim 6:  Haldenby: 0129; discussing the system of claim 1, wherein the data file comprises a text file or a binary file.

As per claim 7:	Haldenby, et al. teach one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
parsing at least one portion of a version of a data file based at least on one or more parsing parameters, the at least one portion associated with a transaction; [Haldenby: 0084, 0087; parse data specifying prior transaction] 
generating a hash value for the at least one portion associated with the transaction from a hash function applied to the at least one portion; [Haldenby: 0025; copy of an encrypted and/or hashed ownership/rules portion of the transaction block and/or a copy of an encrypted and/or hashed master data block. Another example 0052, 0058]
generating a digital signature associated with the transaction using the hash value and key; [Haldenby: 0059]
inserting one or more blocks onto a blockchain distributed ledger recording the transaction; [Haldenby: 0052; generate a new block of the hybrid blockchain ledger that includes the received information, either alone or in combination with information identifying additional distributions, transactions, or other actions associated with one or more tracked assets (e.g., as a multiple -transaction block). See also 0084]
receiving an updated version of the data file comprising the at least one portion of the data file associated with a new transaction; [Haldenby: 0052; generate one or more hashes representative of the new block, which may be appended to a prior version of the hybrid private-public ledger along with the newly generated block. Thus, the “updated version of the data file” can be given the broadest reasonable interpretation (BRI) as the newly generated block with the generated hash. See also 0060, 0085] 
inserting one or more additional blocks onto the blockchain distributed ledger recording the new transaction; and [Haldenby: 0134; may competitively process the packaged data to generate the one or more new ledger blocks, which may be appended to a latest, longest version of the hybrid blockchain ledger to record and verify the transaction between users. See also 0154]
indicating a difference between the version and the updated version of the data file, based at least on the transaction recorded in the one or more blocks and the new transaction recorded in the one or more additional blocks. [Haldenby: 0125; to identify potential non-conforming transactions prior to execution, and to perform operations that block and/or flag the non-conforming transaction] 
Claim 8:  Haldenby: 0052; discussing the one or more non-transitory computer-readable media of claim 7, the acts further comprising: generating an additional hash value for the at least one portion of the updated version of the data file associated with the new transaction from an additional hash function applied to the at least one portion; and generating an additional signature associated with the new transaction using the additional hash value and an additional key. [Haldenby: 0059-0060]
Claim 9:  Haldenby: 0052; discussing the one or more non-transitory computer-readable media of claim 8, the acts further comprising: determine the difference between the version and the updated version of the data file based at least on the hash value and the additional hash value.
Claim 10:  Haldenby: 0070-0071; discussing the one or more non-transitory computer-readable media of claim 7, wherein the at least one portion comprises a first portion and a second portion, the first portion is associated with a first hash value and the second portion is associated with a second hash value.

Claim 12:  Haldenby: 0129; discussing the one or more non-transitory computer-readable media of claim 7, wherein the data file comprises a text file or a binary file.
As per claim 13:	Haldenby, et al. teach a computer-implemented method, comprising: 
	parsing at least one portion of a version of a data file based at least on one or more parsing parameters, the at least one portion associated with a transaction; [Haldenby: 0084, 0087; parse data specifying prior transaction] 
generating a hash value for the at least one portion associated with the transaction from a hash function applied to the at least one portion; [Haldenby: 0025; copy of an encrypted and/or hashed ownership/rules portion of the transaction block and/or a copy of an encrypted and/or hashed master data block. Another example 0052, 0058]
generating a digital signature associated with the transaction using the hash value and key; [Haldenby: 0059]
inserting one or more blocks onto a blockchain distributed ledger recording the transaction; [Haldenby: 0052; generate a new block of the hybrid blockchain ledger that includes the received information, either alone or in combination with information identifying additional distributions, transactions, or other actions associated with one or more tracked assets (e.g., as a multiple -transaction block). See also 0084]
receiving an updated version of the data file comprising the at least one portion of the data file associated with a new transaction; [Haldenby: 0052; generate one or more hashes representative of the new block, which may be appended to a prior version of the hybrid private-public ledger along with the newly generated block. Thus, the “updated version of the data file” can be given the broadest reasonable interpretation (BRI) as the newly generated block with the generated hash. See also 0060, 0085] 
inserting one or more additional blocks onto the blockchain distributed ledger recording the new transaction; and [Haldenby: 0134; may competitively process the packaged data to generate the one or more new ledger blocks, which may be appended to a latest, longest version of the hybrid blockchain ledger to record and verify the transaction between users. See also 0154]
indicate a difference between the version and the updated version of the data file, based at least on the transaction recorded in the one or more blocks and the new transaction recorded in the one or more additional blocks. [Haldenby: 0125; to identify potential non-conforming transactions prior to execution, and to perform operations that block and/or flag the non-conforming transaction] 
Claim 14:  Haldenby: 0052; discussing the computer-implemented method of claim 13, further comprising: generating an additional hash value for the at least one portion of the updated version of the data file associated with the new transaction from the hash function applied to the at least one portion; and generating an additional signature associated with the new transaction using the additional hash value and an additional key. [Haldenby: 0059-0060]
Claim 15:  Haldenby: 0052; discussing the computer-implemented method of claim 13, further comprising: generating a first hash value for a first portion of the at least one portion of the version of the data file associated with the transaction from the hash function applied to the first portion; generating the digital signature associated with the  [Haldenby: 0059-0060]
Claim 16:  Haldenby: 0075; discussing the computer-implemented method of claim 13, presenting an identity of an author of the at least one portion of the version of the data file, the identity of the author associated with the key.
Claim 17:  Haldenby: 0068; discussing the computer-implemented method of claim 13, wherein the one or more blocks comprise private blocks.
Claim 18:  Haldenby: 0084; discussing the computer-implemented method of claim 13, wherein the one or more parsing parameters are based at least on a data file format of the data file.
Claim 19:  Haldenby: 0059; discussing the computer-implemented method of claim 13, further comprising: validating the digital signature is based at least on a public key associated with the key.
Claim 20:  Haldenby: 0070-0071; discussing the computer-implemented method of claim 13, further comprising: authenticating the at least one portion of the data file based at least on the hash value for the at least one portion from the hash function applied to the at least one portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435